FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LESLIE P. MARKS,                                 No. 10-17478

               Plaintiff - Appellant,            D.C. No. 3:10-cv-03593-SI

  v.
                                                 MEMORANDUM *
GREEN TREE SERVICING and
DEFAULT RESOLUTION NETWORK,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Leslie P. Marks appeals pro se from the district court’s judgment dismissing

her action arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a claim and for an abuse of discretion the denial of leave to amend. Cervantes v.

Countrywide Home Loans, No. 09-17364, 2011 WL 3911031, — F.3d —, at *3-4

(9th Cir. Sept. 7, 2011). We affirm.

       The district court properly dismissed Marks’s wrongful foreclosure claim

because Marks failed to show that she was not in default on her mortgage loan.

See id. at *6-7 (wrongful foreclosure claims are generally premised on allegations

that borrower was not in default).

       The district court did not abuse its discretion by denying Marks’s motion for

leave to file a second amended complaint because amendment would have been

futile. See id. at *4.

       Marks’s remaining contentions, including those of judicial bias and

unfairness, are unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief or matters raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       Green Tree’s request for judicial notice is denied.

       AFFIRMED.




                                           2                                    10-17478